Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 01/25/2021 is sufficient to overcome the rejection of claims 1-18 based upon CN-103450649 to Jianbing et al. in view of WO-208/067967 to Smits et al.

 Response to Arguments
Applicant’s arguments, see Arguments, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-18 based upon CN-103450649 to Jianbing et al. in view of WO-208/067967 to Smits et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Pub. No. 2006/0030690 to Mihara et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 9, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2002/097350 to Ariga et al.
As to claims 1, 4, 6, 9, 13, and 16, Ariga discloses an impact resistant molding resin comprising a polylactide (I), 15 to 40% by weight a polyester polyol (II) based on dimer fatty acid (0034) with hydroxyl groups at both terminals, and 0.01 to 5% by weight of a polyisocyanate component (0058, sits inside the claimed range).  Suitable polyisocyanates include hexamethylene diisocyanate (0063).  Ariga discloses a polyester polyol comprising the reaction product of ethylene glycol and dimer acid (0101-0110).  Ariga further discloses reacting the mixture with a polyisocyanate component that includes hexamethylene diisocyanate.  In particular, Ariga discloses a process wherein the dimer fatty acid polyester polyol reacts with hexamethylene diisocyanate and then adds the particulate reaction product to the polylactide resin to improve impact resistance (0058-0063).  Ariga teaches a molding resin in which sea and island type structure units microphase separate in which the polylactide (I) represents the sea phase and the polyester polyol represents the island phase and the average domain size of the island phase that is dispersed particles within the polylactide matrix is 0.01 to 2.0 microns (0031).  The ratio of polylactide (I) to dimer fatty acid polyester (II) overlaps the claimed range of 1 to 25% by weight of polyester polyol.  This position is taken that it would have been obvious to maintain the amount of dimer fatty acid within the claimed amount because a higher % impact strength cannot be obtained (0034-0035).  

However, it is noted that claims 1-2, 4, 6, 9, 13, and 16-18, claim a polymer composition, all elected claims are recited in the product-by-process format by use of the language, “the impact modifier is obtained by forming…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.  Accordingly, the position is taken that the order of addition of the components does not result in a materially different product because the impact modifier (dimer fatty acid polyesterurethane) provides the same impact resistance as currently claimed even though the polyester polyol is first reacted with the polyisocyanate followed by reaction with the polymeric matrix.
As to claims 1 and 13, with regard to the elongation at break and impact strength, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. impact resistance and elongation at break would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 2, Ariga discloses the polyol comprises 1 mol equivalent of dimer acid and 1.4 molar equivalents of ethylene glycol (0101).
As to claims 17-18, Ariga discloses molding films of the resin composition that are especially useful as a packaging material and adhesive (0094).

Allowable Subject Matter
Claim 14 is allowed.  Ariga teaches reacting the dimer fatty acid polyester polyol with the polyisocyanate prior to mixing with the polylactide resin.

  
Relevant Cited Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763